 



Exhibit 10.3
EXPENSE AND INDEMNITY AGREEMENT
     This Expense and Indemnity Agreement (this “Agreement”) is entered into as
of June 16, 2006, by and between Principal Life Insurance Company, an Iowa life
insurance company (“Principal Life”) and Law Debenture Trust Company of New
York, as indenture trustee (“Law Debenture”).
     WHEREAS, in consideration of Law Debenture providing services to Principal
Life Income Fundings Trust 21 (the “Trust”) created in connection with the
Program and pursuant to the Program Documents under which Law Debenture will
have certain duties and obligations, Principal Life hereby agrees to the
following compensation arrangements and terms of indemnity.
     NOW, THEREFORE, in consideration of the agreements and obligations set
forth herein and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged, each party hereby agrees as follows:
ARTICLE I
DEFINITIONS
     Section 1.01. Definitions. All capitalized terms not otherwise defined
herein will have the meanings set forth in the Standard Indenture Terms attached
as Exhibit 4.1 to Registration Statement on Form S-3 (File Nos. 332-129763 and
332-129763-01) filed with the Securities and Exchange Commission (the
“Commission”) by Principal Life and Principal Financial Group, Inc. on
November 16, 2005, as amended by Amendment No. 1 filed with the Commission on
December 22, 2005, Amendment No. 2 filed with the Commission on January 25,
2006, Amendment No. 3 filed with the Commission on February 14, 2006 and
Amendment No. 4 filed with the Commission on February 14, 2006, as may be
amended. The following terms, as used herein, have the following meanings:
     “Excluded Amounts” means (i) any obligation of any Trust to make any
payment to any Holder in accordance with the terms of the applicable Indenture
or such Trust’s Notes, (ii) any obligation or expense of the Trust to the extent
that such obligation or expense has actually been paid utilizing funds available
to the Trust from payments under the applicable Funding Agreement or the
Guarantee, (iii) any cost, loss, damage, claim, action, suit, expense,
disbursement, tax, penalty or liability of any kind or nature whatsoever
resulting from or relating to any insurance regulatory or other governmental
authority asserting that: (a) the Trust’s Notes are, or are deemed to be,
(1) participations in the applicable Funding Agreement or (2) contracts of
insurance, or (b) the offer, purchase, sale and/or transfer of the Trust’s Notes
and/or the pledge and collateral assignment of the applicable Funding Agreement
by the Trust to Law Debenture on behalf of the Holders of the Trust’s Notes
(1) constitutes the conduct of the business of insurance or reinsurance in any
jurisdiction or (2) requires the Trust or any Holder of the Trust’s Notes to be
licensed as an insurer, insurance agent or broker in any jurisdiction, (iv) any
cost, loss, damage, claim, action, suit, expense, disbursement, tax, penalty or
liability of any kind or nature whatsoever imposed on Law Debenture that results
from the bad faith, willful misconduct

 



--------------------------------------------------------------------------------



 



or negligence of Law Debenture, (v) any costs and expenses attributable solely
to Law Debenture’s administrative overhead unrelated to the Program, (vi) any
tax imposed on fees paid to Law Debenture, (vii) any withholding taxes imposed
on or with respect of payments made under the applicable Funding Agreement, the
applicable Indenture or the Trust’s Note and (viii) any Additional Amounts paid
to any Holder.
     “Fees” means the fees agreed to between Principal Life and Law Debenture as
set forth in the fee schedule attached as Exhibit A to this Agreement.
     “Obligation” means any and all (i) costs and expenses reasonably incurred
(including the reasonable fees and expenses of counsel), relating to the
offering, sale and issuance of the Notes by the Trust under the Program and
(ii) costs, expenses and taxes of the Trust; provided, however, that Obligations
do not include Excluded Amounts.
ARTICLE II
SERVICES AND FEES
     Section 2.01 Fees. Principal Life hereby agrees to pay Law Debenture its
Fees. Such Fees may be subject to amendment upon the written agreement of
Principal Life and Law Debenture in the event of a substantive change in the
nature of Law Debenture’s duties under the Program, as agreed to by Law
Debenture and Principal Life.
     Section 2.02 Payment of Obligations. (a) In the event that Law Debenture
delivers written notice and evidence, reasonably satisfactory to Principal Life,
of any Obligation of Law Debenture, Principal Life shall, upon receipt of such
notice, promptly pay such Obligation. Notice of any Obligation (including any
invoices) should be sent to Principal Life at its address set forth in
Section 4.04, or at such other address as such party shall hereafter furnish in
writing.
     (b) At the written request and expense of Principal Life, Law Debenture
will (i) from time to time execute all such instruments and other agreements and
take all such other actions as may be reasonably necessary or desirable, or that
Principal Life may otherwise reasonably request in writing, to protect any
interest of Principal Life with respect to any Obligation or to enable Principal
Life to exercise or enforce any right, interest or remedy it may have with
respect to any such Obligation, and (ii) release to Principal Life any amount
received from Principal Life relating to any Obligation or any portion of any
Obligation, promptly after any such amount relating to such Obligation, or any
portion of any such Obligation, is otherwise received by Law Debenture from a
party other than Principal Life.
     (c) Principal Life and Law Debenture hereby agree that all payments due
under this Agreement in respect of any Obligation shall be effected, and any
responsibility of Principal Life to pay such Obligation pursuant to this
Agreement shall be discharged, by the payment by Principal Life to the account
of the person to whom such Obligation is owed.
ARTICLE III
INDEMNIFICATION
     Section 3.01 Subject to the remaining sections of this Article III,
Principal Life covenants to fully indemnify and defend Law Debenture or any
predecessor Indenture Trustee

 



--------------------------------------------------------------------------------



 



and their officers, directors and agents (each, an “Indemnified Person”) for,
and to hold it harmless against, any and all loss, liability, claim, damage or
reasonable expense (including the reasonable compensation, expenses and
disbursements of its counsel) arising out of the acceptance by Law Debenture, in
its capacity as Indenture Trustee, of administration of the applicable Indenture
or any Trust and/or the performance of its duties and/or the exercise of its
respective rights under the applicable Indenture, including the costs and
expenses of defending itself against or investigating any claim of liability in
the premises, except to the extent such loss, liability, claim, damage or
expense arises out of or is related to the bad faith, willful misconduct or
negligence of Law Debenture. Notwithstanding anything to the contrary, Principal
Life shall have no obligation to indemnify or defend Law Debenture for any loss,
liability, claim, damage or expense relating to (i) any costs and expenses
attributable solely to Law Debenture’s administrative overhead unrelated to the
Program or (ii) any tax imposed on the Fees paid to Law Debenture.
     Section 3.02 Except as otherwise set forth in Section 6.07 of the
Indenture, an Indemnified Person shall give prompt written notice to Principal
Life of any action, suit or proceeding commenced or threatened against the
Indemnified Person. Failure by an Indemnified Person to so notify Principal Life
shall not relieve Principal Life of its obligations hereunder. In case any such
action, suit or proceeding shall be brought involving an Indemnified Person,
Principal Life may, in its sole discretion, elect to assume the defense of the
Indemnified Person, and if it so elects, Principal Life shall, in consultation
with such Indemnified Person, select counsel, reasonably acceptable to the
Indemnified Person, to represent the Indemnified Person and pay the reasonable
fees and expenses of such counsel. In any such action, investigation or
proceeding, the Indemnified Person shall have the right to retain its own
counsel but Principal Life shall not be obligated to pay the fees and
disbursements of such counsel unless (i) Principal Life and the Indemnified
Person shall have mutually agreed in writing to the retention of such counsel,
(ii) the named parties to any such action, investigation or proceeding
(including any impleaded parties) include both Principal Life and the
Indemnified Person and the Indemnified Person shall have reasonably and in good
faith concluded that representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them, or
(iii) Principal Life fails, within ten (10) days prior to the date the first
response or appearance is required to be made in any such proceeding, to assume
the defense of such proceeding with counsel reasonably satisfactory to the
Indemnified Person. It is understood that Principal Life shall not, in
connection with any proceeding or related proceeding in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all Indemnified Persons.
     Section 3.03 Solely to the extent, if any, that the indemnification
provided for herein is finally determined by a court of competent jurisdiction
to be invalid or unenforceable, in whole or in part, in accordance with its
terms, then Principal Life shall contribute to the amount paid or payable by an
Indemnified Person as a result of such invalidity or unenforceability in such
proportion as is appropriate to reflect the relative benefits received by
Principal Life, on one hand, and Law Debenture on the other hand, from the
transactions contemplated by the Program Documents. For this purpose, the
benefits received by Principal Life shall be the aggregate value of the relevant
Collateral, and the benefits received by Law Debenture shall be the Fees it has
been paid up to that point, less costs and unreimbursed expenses incurred by it,
as Indenture Trustee, in relation to such Collateral. If, however, the
allocation provided by the immediately

 



--------------------------------------------------------------------------------



 



preceding two sentences is not permitted by applicable law, then Principal Life
shall contribute to such amount paid or payable by the Indemnified Person in
such proportion as is appropriate to reflect not only such relative benefits but
also the relative fault of Principal Life, on the one hand, and Law Debenture
(but solely to the extent such fault results from or is attributable to Law
Debenture’s bad faith, willful misconduct or negligence) on the other hand, in
connection with the actions or omissions which resulted in such liability.
     Section 3.04 Principal Life shall be subrogated to any right of the
Indemnified Person in respect of the matter as to which and to the extent that
any indemnity was paid hereunder.
     Section 3.05 The Indemnified Person may not settle any action,
investigation or proceeding without the consent of Principal Life, not to be
unreasonably withheld.
     Section 3.06 Notwithstanding any provision contained herein to the
contrary, the obligations of Principal Life under this Article III to any
Indemnified Person shall survive the termination of this Agreement pursuant to
Section 4.03.
ARTICLE IV
MISCELLANEOUS
     Section 4.01 No waiver, modification or amendment of this Agreement shall
be valid unless executed in writing by the parties hereto.
     Section 4.02 This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles.
     Section 4.03 This Agreement shall terminate and be of no further force and
effect upon the date on which (i) there is no Obligation due and payable under
this Agreement and (ii) each Program Document has terminated; provided, however,
that this Agreement shall continue to be effective or shall be reinstated, as
the case may be, if at any time Law Debenture must restore payment of any sums
paid under any Obligation or under this Agreement for any reason whatsoever.
This Agreement is continuing, irrevocable, unconditional and absolute.
     Section 4.04 All notices, demands, instructions and other communications
required or permitted to be given to or made upon either party hereto shall be
in writing (including by facsimile transmission) and shall be hand delivered or
sent by guaranteed overnight delivery or by facsimile transmission (to be
followed by hand or guaranteed overnight delivery) and shall be deemed to be
given for purposes of this Agreement on the day that such writing is received by
the intended recipient thereof in accordance with the provisions of this
Section. Unless otherwise specified in a notice sent or delivered in accordance
with the foregoing provisions of this Section, notices, demands, instructions
and other communications in writing shall be given to or made upon the
respective parties thereto at their respective addresses (or their respective
facsimile numbers) indicated below:
     To Law Debenture:
Law Debenture Trust Company of New York
767 Third Avenue, 31st Floor

 



--------------------------------------------------------------------------------



 



New York, NY 10017
Attention: Boris Treyger
Telephone: (212) 750-6474
Facsimile: (212) 750-1361



To Principal Life:



Principal Life Insurance Company
711 High Street
Des Moines, IA 50392
Attention: General Counsel
Telephone: (515) 247-5111
Facsimile: (515) 248-3011



Principal Life Insurance Company
711 High Street
Des Moines, IA 50392
Attention: Jim Fifield
Telephone: (515) 248-9196
Facsimile: (866) 496-6527
     Section 4.05 Law Debenture shall (i) provide to Principal Life, as an
exhibit to the Trust’s Annual Reports on Form 10-K (each a “10-K”) filed on
behalf of the Trust by Principal Life under the Securities Exchange Act of 1934,
as amended, a compliance certificate (the “Compliance Certificate”), prepared by
Law Debenture and complying with Items 1122(a) and 1123 of Regulation AB (17 CFR
229.1100-1123 (“Regulation AB”)), and (ii) at Principal Life’s expense, cause a
firm of independent public accountants selected by Principal Life that is a
member of the American Institute of Certified Public Accountants to furnish to
the management of Principal Life and to the Trustee a report (the “Auditor’s
Report”), complying with Item 1122(b) of Regulation AB. Principal Life shall
cause the Compliance Certificate and the Auditor’s Report to be filed as
exhibits to each Trust’s 10-K(s).
[The remainder of this page left intentionally blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Expense and Indemnity
Agreement by their duly authorized officers as of the date hereof.

            PRINCIPAL LIFE INSURANCE COMPANY
      By:   /s/ JoEllen J. Watts     Name:  JoEllen J. Watts     Title:  Counsel
      By:   /s/ Christopher J. Henderson     Name:  Christopher J. Henderson    
Title:  Investment Counsel       THE LAW DEBENTURE TRUST COMPANY OF NEW YORK
      By:   /s/ Boris Treyger     Name:  Boris Treyger     Title:  Assistant
Vice President    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FEES

 